Citation Nr: 1716300	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  

3.  Entitlement to a rating in excess of 30 percent for residuals of failed right total knee arthroplasty.  

4.  Entitlement to a compensable rating for post left great toe implant.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that on his Formal VA Form 9, the Veteran limited his appeal to the issues seen on the title page.  

In December 2016, the Veteran testified at a Board hearing before the undersigned and a copy of that transcript is of record.  At the hearing the Veteran submitted additional evidence with a waiver of agency of original jurisdiction review.  38 C.F.R. § 20.1304 (c) (2016).

The issue of entitlement to a TDIU has been raised by the record and so the issues have been recharacterized as seen on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for chronic sinus problems has been raised by the record in a November 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals May 2016 VA examinations.  

The issues of entitlement to higher initial ratings for a low back disability, right knee disability and great left toe disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a left hand disability other than his service-connected mild post traumatic defect, left phalanx.  


CONCLUSION OF LAW

The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, these notice requirements were accomplished by a letter sent in January 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA examination in February 2010.  The Board finds that the February 2010 VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in December 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a left hand disability that is related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, a March 1985 service treatment record shows that the Veteran was treated for trauma to the left hand while playing basketball.  The Veteran was diagnosed with soft tissue trauma to the left hand.  

A May 1985 service treatment record shows that the Veteran was treated for left hand pain.  The Veteran was diagnosed with a wrist strain.  

An October 1988 service treatment record shows that the Veteran jumped from a loading dock and hit his left hand bending the fifth phalange under his hand.  The Veteran was diagnosed with a sprained right fifth finger MCP joint.  

A November 1988 service treatment record shows that the Veteran's fifth finger was still painful since the injury at the MCP joint.  The Veteran was diagnosed with a hyperextension injury.  

A December 1988 service treatment record shows that the Veteran suffered a laceration to the left hand while opening boxes with a knife.  The Veteran was diagnosed with a laceration and the wound was closed under local anesthesia.  

A November 2005 service treatment record shows that the Veteran was on his way home from work when he tripped on stairs and extended his left hand to break his fall.  An x-ray revealed that the Veteran had a spiral fracture of the third middle shaft of the third metacarpal nondisplaced, no shortening or angulation.  The Veteran was diagnosed with a closed fracture left third metacarpal bone.  

Another November 2005 VA treatment record shows that the Veteran was placed in in a short arm cast with the wrist extended and the MP's flexed.

A December 2005 service treatment record shows that the Veteran's x-rays revealed a nondisplaced well healed left third metacarpal shaft fracture.  The Veteran was diagnosed with a left third metacarpal shaft fracture.  It was noted that the Veteran's cast had been discontinued and given his excellent range of motion, occupational therapy was not necessary.  

A January 2006 service treatment physical therapy record noted the Veteran's November 2005 left hand injury and that he was now referred to PT due to loss of functional use of the left hand and upper extremity.  The Veteran reported loss of strength and stiffness in the hand.  

A November 2007 service treatment record shows that the Veteran was treated for left hand pain due to a fall at home.  The Veteran reported that he hyperextended his fingers and they were numb.  The Veteran was diagnosed with a rule/out fracture and x-rays were ordered.  X-rays revealed spiral fracture nondisplaced without angulation of the left third metacarpal bone.  

The Veteran's June 2009 separation report of medical examination shows that the Veteran's upper extremities were noted as normal.  The Veteran's June 2009 separation report of medical history shows that the Veteran reported that his left hand gets stiff in the morning.  

Private treatment records dated October 2008 to October 2013 are absent of any complaints, treatment or diagnosis of a left hand disability.  

The Veteran was afforded a VA examination in February 2010.  The Veteran reported his 2006-2007 in-service injury.  The Veteran reported that he has stiffness in his hand that is worse in the morning.  The Veteran also reported pain and flare-ups.  The examiner concluded there were no objective findings to support a current diagnosis of arthritis of the left hand. The examiner did diagnose mild post traumatic defect of the left fifth phalanx on x-ray with no functional impairment.  

In a March 2010 rating decision, the RO granted service connection for mild post traumatic defect, left phalanx.  

In July 2010 the Veteran submitted photos of an x-ray image and of him with a cast on his left arm.  

In a July 2010 statement the Veteran reported that his hand aches and swells at night and it is hard to use.  He reported that it feels like someone is squeezing his hand really hard.  He reported that "it never feels relaxed".  He reported that he cannot pick up heavy items with the left hand.  He reported that at times it becomes very painful and it takes three to four days before the pain dissipates so he can use it.  The Veteran reported that the medication he takes does not help relieve the pain.  The Veteran reported that weather makes it hurt more.  He reported that the normal pain level was around 5 or 6 and at times reaches a 9.  

Post-service VA treatment records dated November 2010 to January 2014 are absent of any complaints, treatment or diagnoses of a left hand disability.  

At the December 2016 Board hearing the Veteran testified that the hand healed after he injured it in service.  The Veteran reported that the surgeon was satisfied with the healing of the hand; but as time has gone on it has been harder to use his hand.  The Veteran reported that in the mornings when he wakes up it is pretty much useless for a while, until the swelling goes down.  The Veteran reported that he cannot pick up much weight with it or open anything with it.  The Veteran reported that his ability to us the hand is limited.  The Veteran testified that he was unsure if he had undergone x-rays that revealed left hand arthritis.  The Veteran testified that he has a current left hand disability.  The Veteran reported that he received treatment at the VA but they focus more on his knee and back and do not take action on anything else.  

In a December 2016 statement, the Veteran's wife reported that the Veteran complains of swelling and stiffness quite often and even more so in the rainy weather.  She reported that when the Veteran attempts to help her around the house he will "pay for it" sometimes for two to three days afterwards.  She reported that his hand limits his activities.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a left hand disability other than his already service-connected mild post traumatic defect, left phalanx.  

In this regard, the only evidence of record that the Veteran has a diagnosis of a left hand disability is the lay assertions of record.  However, the diagnosis of a left hand disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, and the Veteran's wife can competently report her observations, any opinion regarding whether the Veteran has a currently diagnosed left hand disability requires medical expertise that the Veteran and his wife have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions of record that the Veteran currently has a diagnosed left hand disability other than mild post traumatic defect, left phalanx.  The Board instead places more probative value on the conclusions of the February 2010 VA examiner who possesses the necessary education, training, and expertise to provide the requested opinion.

The Board acknowledges that the Veteran was treated for a spiral fracture nondisplaced without amputation of the left third metacarpal bone during service.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, post-service medical records are absent of such a finding and only reveal a diagnosis of mild post traumatic defect, left phalanx, for which service connection has already been granted.  As such, that holding would not apply in this case.  

In regards to the Veteran's complaints of pain, stiffness and functional impairment, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Again, in this case, the Veteran is already service-connected for mild post traumatic defect, left phalanx and there is no persuasive evidence of a diagnosed separate disability of the left hand.  

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left hand disability is denied.  


REMAND

Increased Ratings

The Veteran was last afforded a VA examination in May 2016.  At the December 2016 Board hearing, the Veteran's representative asserted that the Veteran's condition had worsened since the last supplemental statement of the case, which was issued after the May 2016 VA examination.  Additionally, in regards to the Veteran's low back disability and right knee disability, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing", and if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App 158 (2016).  As such, the Board finds that the Veteran should be afforded new VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

3. Obtain VA treatment records dated January 2014 to the present.  

4. Associate the Veteran's VA Vocational Rehabilitation Folder with the file. 

5. Schedule the Veteran for a VA examination to evaluate the severity of the service connected lumbar spine disability and right knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint (i.e., examine both knees), or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016). 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the lumbar spine disability results in incapacitating episodes, and indicate the total duration of any episodes and note the severity of the residuals of the Veteran's total right knee joint replacement.  

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's low back disability and right knee disability, respectively.  

The examiner is requested to provide a thorough rationale for any opinion provided. 

6. Schedule the Veteran for a VA examination to evaluate the severity of the service connected left great toe disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should report all signs and symptoms necessary for rating the Veteran's left great toe disability under the rating criteria.  The examiner should state whether the Veteran's left great toe disability represents a mild, moderate, moderately severe, or severe disability.  

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's left great toe disability.  

The examiner is requested to provide a thorough rationale for any opinion provided. 

7. The AOJ should consider whether the Veteran's TDIU claim should be referred to the Director of VA Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

8. After completing the above, the Veteran's claims 
should be readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the Veteran and 
his representative should be issued a supplemental 
statement of the case.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


